NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN L. MCMAHON,                              No.    20-35240

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05209-MAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                            Submitted April 15, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and R. NELSON and HUNSAKER, Circuit
Judges.

      Steven McMahon appeals the district court’s order affirming the Social

Security Commissioner’s denial of his application for disability benefits. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     McMahon contends the ALJ did not properly evaluate the opinions of

various medical professionals. An ALJ may only reject an uncontradicted opinion

of a treating or examining physician for “clear and convincing reasons.” Lester v.

Chater, 81 F.3d 821, 830 (9th Cir. 1995) (quotation marks and citation omitted).

When contradicted by another doctor, an ALJ only needs to state “specific and

legitimate reasons that are supported by substantial evidence in the record” to

reject the opinion. Id. at 830–31 (citation omitted).

      McMahon argues that the ALJ did not give proper weight to the part-time

sedentary work limitation opined by treating physician assistant Mortensen and

Dr. Benitez. Even assuming Dr. Benitez agreed with Mortensen’s treatment notes

that McMahon would “likely need part time” sedentary work “due to limitations

with low back for sitting,” and the ALJ did not properly evaluate this evidence, any

error would be harmless. See Stout v. Comm’r, 454 F.3d 1050, 1055 (9th Cir.

2006). Mortensen and Dr. Benitez co-signed a document opining the limitations

would only last six months with available treatment. As a result, any erroneous

rejection of the opinion that McMahon was limited to part-time work would be

harmless as there is no evidence the impairment lasted “at least 12 months” as

required by 20 C.F.R. § 416.909.

      McMahon contends the ALJ erred in giving insufficient weight to

Dr. Coor’s opinion that McMahon was limited in his ability to reach, push, and


                                          2
pull. McMahon highlights Dr. Coor’s finding of “loss of the normal bulk of his

thoracic and lumbar paraspinal muscles” as consistent with that limitation.

However, in opining on McMahon’s physical limitations, Dr. Coor did not

reference McMahon’s paraspinal muscles—indeed Dr. Coor did not cite any

clinical findings to support the limitations that he reported. Further, the limitations

that Dr. Coor reported are generally inconsistent with medical evidence showing

McMahon’s cervical spine causes minimal functional limitations.

      McMahon faults the ALJ for providing significant weight to Dr. Rack’s

opinion even though it predated some of the record evidence. He does not specify

which findings were given too much weight or what later evidence may have

altered those findings. He also highlights several other medical opinions but does

not argue whether these opinions were given too much or too little weight.

McMahon’s lack of specificity precludes him from meeting his burden of showing

harmful error in the ALJ’s evaluation. See Shinseki v. Sanders, 556 U.S. 396, 410

(2009).

      2.     McMahon testified about several physical and mental health

symptoms that allegedly preclude him from sedentary work. As the ALJ found

that McMahon’s impairments could reasonably be expected to cause some of

McMahon’s alleged symptoms, the ALJ needed “specific, clear and convincing

reasons” to reject McMahon’s testimony. See Ghanim v. Colvin, 763 F.3d 1154,


                                           3
1163 (9th Cir. 2014) (cleaned up). We conclude the ALJ gave proper reasons for

partially rejecting McMahon’s testimony.

      Record evidence demonstrates McMahon’s symptoms improved with

treatment, as noted by the ALJ. For example, the record shows a full range of

motion in McMahon’s knees after surgery and an improved gait. These and other

improvements undercut the severity of symptoms outlined in McMahon’s

testimony. See Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2007).

      Likewise, the ALJ properly relied on inconsistencies between McMahon’s

testimony and the medical record. For example, McMahon testified that back

surgery was not recommended because of his age when the medical record shows

that surgery was not recommended based on the condition of his spine. In

addition, he testified of general fatigue from lifting his upper body and walking

while the medical record is full of McMahon’s statements he was not fatigued.

McMahon testified he never left home without his cane, though the cane is

conspicuously absent in some treatment notes.1 The ALJ properly factored in these

inconsistencies. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).

      Finally, McMahon faults the ALJ’s reliance on his daily activities of



      1
        Both parties agree the agency erred in claiming that McMahon testified to
getting migraines three to four times per month, but that error is harmless where
there are other bases to discount McMahon’s testimony. See Carmickle v.
Comm’r, 533 F.3d 1155, 1162–63 (9th Cir. 2008).

                                          4
household chores and occasional socializing as evidence that McMahon had

overstated the severity of his symptoms. But this evidence suggests McMahon’s

symptoms are not as severe as he testified. Taken together, the ALJ relied on

“specific, clear and convincing reasons” to reject McMahon’s testimony. Ghanim,

763 F.3d at 1163 (cleaned up).

      3.     The ALJ properly discounted the testimony of McMahon’s girlfriend,

Sabrina Bartlett. If an ALJ can “give reasons that are germane to each witness,” he

need not credit lay witness testimony. Dodrill v. Shalala, 12 F.3d 915, 919 (9th

Cir. 1993). Bartlett testified of a gradual deterioration of McMahon’s condition

leading to increased isolation and a host of physical limitations on his movement

and ability to perform daily tasks.

      McMahon argues that the ALJ applied the incorrect legal standard for

evaluating lay witness evidence when he stated that Bartlett’s testimony did “not

convince the [ALJ] that the residual functional capacity” was unwarranted given

the other record evidence. But any error in characterizing the standard is harmless

because the ALJ provided germane reasons supported by substantial evidence to

discount Bartlett’s testimony. See Stout, 454 F.3d at 1055.

      The ALJ correctly noted Bartlett’s testimony regarding the severity of

symptoms was generally inconsistent with the medical evidence demonstrating

McMahon’s symptoms improved with treatment, evidence that he performed


                                         5
several household chores and shops for groceries, and his occasional social

interactions. Inconsistencies with medical evidence and evidence of a claimant’s

activities are germane reasons for discounting lay testimony. See Lewis v. Apfel,

236 F.3d 503, 511–12 (9th Cir. 2001).

       4.    McMahon also challenges the ALJ’s residual functional capacity

evaluation and conclusion that McMahon could perform work as a document

preparer, call-out operator, and final assembler. But these challenges are based on

the failed arguments that the ALJ improperly weighed the findings of the

physicians and McMahon and Bartlett’s testimonies. Therefore, these challenges

also fail.

       AFFIRMED.




                                         6